Case 1:19-cr-00535-CMA-GPG Document 215 Filed 09/02/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 19-cr-00535-CMA-GPG-05

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   5. ANGELINA MAESTAS,

          Defendant.


        ORDER ADOPTING AND AFFIRMING AUGUST 7, 2020 RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #198). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Information, which

   charged violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii), (b)(1)(B)(viii) and

   (b)(1)(C), conspiracy to distribute one or more of the following Controlled Substances:

   (1) 50 grams and more of methamphetamine (actual) and 500 grams and more of a

   mixture and substance containing a detectable amount of methamphetamine, a

   Schedule II Controlled Substance; (2) 50 grams and more but less than 500 grams of a

   mixture and substance containing a detectable amount of methamphetamine, a

   Schedule II Controlled Substance. The Court also notes that Defendant consented to

   Magistrate Judge Gallagher advising her with regard to her Constitutional rights and her
Case 1:19-cr-00535-CMA-GPG Document 215 Filed 09/02/20 USDC Colorado Page 2 of 2




   rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge

   Gallagher conducted the Rule 11 hearing on August 7, 2020, at which time he

   appropriately advised the Defendant of her rights and made inquiry as to the

   Defendant’s understanding of the charges, the terms of the plea agreement, the

   voluntariness of his plea, and of the consequences of pleading guilty. Based on that

   hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

   Defendant's plea of guilty to Count One of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1. Exhibits 1 and 2 are accepted and admitted.
         2. The plea as made in open court on August 7, 2020, is accepted and the
            Defendant is adjudged guilty of violation of Count One of the Indictment,
            which charged violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii),
            (b)(1)(B)(viii) and (b)(1)(C).

         DATED: September 2, 2020

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
